IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,457


EX PARTE RICARDO MEDRANO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. W98-43771-L IN THE CRIMINAL DISTRICT 

COURT NO. 5 OF DALLAS COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of aggravated assault
and punishment was assessed at imprisonment for three years.  No appeal was taken from
this conviction.
	Applicant contends that he has not received credit on this sentence as was ordered
by the trial court in a nunc pro tunc order entered March 15, 2005, and that credit would
have discharged this sentence on December 12, 2005.  The trial court has entered findings
that an affidavit from the Texas Department of Criminal Justice, Criminal Institutions
Division, is correct, and that affidavit reflects that credit given in the nunc pro tunc order
was never applied to Applicant's sentence.  In Applicant's previous application the trial
court found that Applicant was entitled to credit in this cause from December 12, 2002,
and that a nunc pro tunc order had been entered giving that credit.  Application of that
credit to this sentence shows the sentence expired December 11, 2005.  Applicant is
entitled to relief.
	Relief is granted.  The Texas Department of Criminal Justice, Criminal Institutions
Division, shall credit Applicant's sentence in cause number W98-43771-L in the Criminal
District Court No. 5 Court of Dallas County for the period from December 12, 2002, to
the date of sentencing, thereby discharging this sentence, and shall withdraw any
outstanding detainers for this sentence.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutions and Parole Divisions.
DELIVERED: June 21, 2006
DO NOT PUBLISH